Citation Nr: 0830882	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for epidermoid carcinoma 
of the base of the tongue, to include as due to herbicide 
exposure.

2. Entitlement to service connection for scar tissue around 
neck artery and residuals of a stroke, to include as 
secondary to treatment for cancer of the base of the tongue.

3. Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disorder 
(COPD).

4. Entitlement to service connection for a heart disorder, to 
include pacemaker implantation.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972, to include service in the Republic of Vietnam from 
November 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2003 and October 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In 
December 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

The veteran requested a hearing before a Decision Review 
Officer, sitting at the RO.  However, unable to attend such 
hearing, the veteran withdrew this request in March 2005.  

In August 2005, the veteran submitted information in support 
of a claim for service connection for PTSD.  This issue has 
never been developed or adjudicated by the RO, and so is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and squamous cell carcinoma or epidermoid carcinoma of the 
base of the tongue, COPD, hypertension, or pacemaker 
implantation.

3.  Squamous cell carcinoma or epidermoid carcinoma of the 
base of the tongue was not manifest during service and was 
not manifest within one year of separation, and is not 
attributable to service.

4.  Scar tissue around neck artery and residuals of a stroke 
is not causally or etiologically related to a service-
connected disability.

5.  A respiratory disorder, to include COPD, is not 
attributable to service.

6.  A heart disorder, to include pacemaker implantation and 
hypertension, was not manifest during service and was not 
manifest within one year of separation, and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma or epidermoid carcinoma of the 
base of the tongue may not be presumed to be the result of 
herbicide exposure during active military service, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Scar tissue around neck artery and residuals of a stroke 
are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.310 (2006).

3.  A respiratory disorder, to include COPD, may not be 
presumed to be the result of herbicide exposure during active 
military service, and was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303, 3.307, 3.309 (2007).

4.  A heart disorder, to include pacemaker implantation and 
hypertension, may not be presumed to be the result of 
herbicide exposure during active military service, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in January 2003 and August 2003, with 
regard to his cancer and scar tissue claims and in September 
2004 with regard to his respiratory and heart disorder 
claims, both prior to the respective initial unfavorable AOJ 
decisions issued in September 2003 and October 2005.  An 
additional letter was sent in December 2006.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in January 2003 and 
September 2004 informed the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
However, only the December 2006 letter advised him of how to 
establish secondary service connection for his claimed scar 
tissue around neck artery and residuals of a stroke.

Failure to provide pre-adjudicative notice of any of the 
required notice elements is presumed to create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) or supplemental 
SOC (SSOC) constitutes "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the Board observes 
that, subsequent to the December 2006 letter, the veteran's 
claims were readjudicated and an SSOC issued in November 
2007.  Thus, any timing problem with regard to the notice for 
his secondary service connection claim was rectified.

With regard to the notice requirements under Dingess/Hartman, 
the December 2006 VCAA letter provided proper notice as to 
disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but finds 
no prejudice to the veteran in proceeding with the 
adjudication of the veteran's claims.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's service connection claims, all questions as to 
the assignment of disability ratings and effective dates are 
rendered moot.  Therefore, the Board finds that the veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  The veteran's 
service treatment records, VA medical records, private 
medical records, and records from the Social Security 
Administration were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that current VA examinations to determine whether the 
veteran's claimed disabilities are the result of his military 
service are not necessary to decide his claims.  Any current 
medical opinion linking such disabilities to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
epidermoid carcinoma of the base of the tongue, a respiratory 
disorder, or a heart disorder in service, there is no 
competent basis upon which to conclude that the veteran's 
current disabilities are related to service.  In addition, no 
competent medical evidence suggesting such causal connection 
has been submitted or identified by the veteran.  Moreover, 
as there is no service-connected disability to which the 
veteran's scar tissue around neck artery and residuals of a 
stroke can be attributed, an examination to determine the 
etiology of the disorder is not warranted.  Thus, the Board 
concludes that an examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau; 
see also Woehlaert.  The claimant is not competent to provide 
more than simple medical observations.  The current diagnoses 
may not be diagnosed via lay observation alone and the 
veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disabilities.  See 
Barr.  Thus, the veteran's lay assertions are not competent 
or sufficient.  


Background

The service treatment records show no manifestations, 
treatment, or diagnosis of any kind of tumor or cancer, 
respiratory abnormalities, or cardiovascular disorder.  On 
the veteran's separation examination, his mouth and throat 
were normal, the lungs and chest were normal, and his heart 
and vascular system were normal.  

The veteran underwent a computerized tomography (CT) of the 
neck in July 1990 which revealed an enlarged node in the 
right anterior triangle of the neck; there was no abnormality 
in the oropharynx or the larynx.  Chest films revealed that 
the heart size was normal.  In the right hilar region, there 
was slightly prominent opacity which might represent a 
pulmonary vessel.  However, a small mass in the infrahilar 
portion of the lung could not be entirely excluded.  The 
examiner concluded that the veteran had a possible right 
infrahilar nodule, but it was difficult to distinguish this 
from a pulmonary vessel.  

In August 1990, the veteran underwent a biopsy of the base of 
the tongue which revealed a squamous cell carcinoma, poorly 
differentiated.  August 1990 records from the Radiation 
Oncology Center reflected that the veteran had been diagnosed 
as having poorly differentiated epidermoid carcinoma 
following an excision of a right neck node and found to be 
the same upon the biopsy of the right base of the tongue.  
Prior medical tests were reviewed and the impression was 
poorly differentiated epidermoid carcinoma of the right bade 
of the tongue.  

The medical evidence showed that the veteran had poorly 
differentiated epidermoid carcinoma of the tongue which 
metastasized to a right lymph node.  The veteran underwent 
surgery for the cancer.  In addition, a subsequent November 
1990 record, it was noted that the veteran was planning on 
having a right radical neck dissection which he eventually 
underwent.  

Subsequent 1999 private records showed that the veteran had 
hypertension.  

In July 2002, the veteran was seen at St. Joseph's Hospital.  
Physical examination revealed a transient ischemic attack 
(TIA) of unknown etiology, stable hypertension, and a history 
of smoking which had probably caused the TIAs.  The veteran 
underwent a bilateral carotid ultrasound which revealed 
stenosis in the arteries.  He underwent a CT scan of the 
brain which revealed no definite territorial infract and 
right hemispheric swelling and mild right parietal lobe 
enhancement which suggested early ischemic insult.  He also 
underwent an MRI of the brain which revealed a limited 
subacute infarct involving the right parietal and occipital 
lobes.  There was no associated hemorrhage.  Thereafter, the 
records show that the veteran had a right hemispheric 
cerebrovascular accident secondary to common carotid artery 
stenosis and radiation arthritis; hypertension; 
hyperlipidemia.  Historically, it was noted that the veteran 
had a squamous cell carcinoma of the lymph nodes of the right 
neck for which a radical dissection was carried out, followed 
by chemotherapy, and radiation therapy.  

Thereafter, a Magnetic Resonance Angiogram (MRA) of the neck 
revealed carotid stenosis, cerebrovascular accident.  
Subsequently, it was noted that the veteran should undergo a 
standard arteriography.  The veteran underwent this testing 
which revealed 65-70 percent stenosis of the right common 
carotid artery.  It was determined that he should be managed 
on Plavix and that the Coumadin had been discontinued.  

In November 2002, the veteran underwent surgery at St. 
Elizabeth's Hospital.  A right transfemoral arteriography of 
the aortic arch and selective right common carotid artery 
arteriography was performed.  The post-operative diagnosis 
was right carotid artery stenosis with previous 
cerebrovascular accident.  

January and February 2003 records of S.B., M.D., revealed 
that the veteran had a history which included hypertension.  
Currently, he was experiencing probable vertebral basilar 
insufficiency.  Subsequent medical records show that his 
treatment and medications were continued.  

A June 2004 VA record indicated that the veteran had received 
a pacemaker implantation.  The next day, a VA cardiology 
consult noted that the veteran had a history of vasodepressor 
syncope, laryngeal cancer, and hypertension, who presented 
with a presyncopal episode.  A July 2004 CT scan revealed 
noted that the veteran had COPD and had post radiation 
changes in the right hilar region and the left lung with 
thickening of the major fissure.  There were also peripheral 
fluffy infiltrates which were stable.  September 2004 records 
noted that the veteran had COPD and was using an inhaler.  


Service Connection on the Basis of Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  These include hepatobiliary 
cancers, nasal/nasopharyngeal cancer, bone cancer, female 
reproductive cancers, breast cancer, renal cancer, testicular 
cancer, leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The veteran served in the Republic of Vietnam during the 
Vietnam era, and is therefore presumed to have been exposed 
to Agent Orange or other herbicide agents during that time.  
He claims that his cancer, respiratory disability, and heart 
disability are etiologically related to inservice Agent 
Orange exposure.  

However, squamous cell carcinoma or epidermoid carcinoma of 
the base of the tongue, COPD, hypertension, and pacemaker 
implantation, are not among the diseases specified in 38 
U.S.C.A. § 1116(a).  A VA medical record noted that the 
veteran had a history of laryngeal cancer; however, this 
notation was inaccurate.  The medical records pertinent to 
the veteran's cancer clearly show that he had squamous cell 
carcinoma or epidermoid cancer of the base of the tongue 
which metastasized to a right lymph node.  The veteran's oral 
cavity, oropharynx, hyptopharynx, and larynx were not 
affected.  

In addition, with regard to the veteran's lungs, he has not 
been diagnosed as having any respiratory cancer.  The Board 
acknowledges that some imaging studies indicate that there 
was some suspicion of malignancy of lung tissue or a mass in 
the lung; however, the veteran's lungs have been monitored 
and there is no diagnosis of any tumor or cancer.  The 
medical evidence reflects that the most-likely cause of the 
suspicious findings was infection or radiation-induced 
atelectasis from the veteran's treatment for his epidermoid 
carcinoma of the base of the tongue.  Regardless, the medical 
evidence reveals no diagnosis of lung cancer in any form.

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.

Accordingly, presumptive service connection is not warranted 
for the veteran's claimed cancer, COPD, hypertension, and 
pacemaker implantation.

Accordingly, squamous cell carcinoma or epidermoid carcinoma 
of the base of the tongue, COPD, hypertension, and pacemaker 
implantation, may not be presumed to have been incurred 
during active military service due to herbicide exposure 
including Agent Orange exposure and service connection is not 
warranted for that claimed disability on that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).


Service Connection on a Direct Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
tumors and valvular heart disease will be presumed to have 
been incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).


Squamous Cell Carcinoma or Epidermoid Carcinoma of the Base 
of the Tongue

The service treatment records show no manifestations, 
treatment, or diagnosis of any kind of tumor or cancer.  On 
the veteran's separation examination, his mouth and throat 
were normal.  Nearly two decades later, post-service medical 
evidence shows that the veteran was diagnosed with squamous 
cell carcinoma or epidermoid carcinoma of the base of the 
tongue in August 1990 which metastasized to a lymph node.  
Subsequent treatment included a radical right neck 
dissection, chemotherapy, and radiation.  According to VA 
treatment records, the veteran has not received follow-up 
care, and has also not been experiencing symptoms ascribable 
to a recurrence of the cancer.  There is no competent medical 
evidence attributing the veteran's squamous cell carcinoma or 
epidermoid carcinoma of the base of the tongue to service or 
dating the onset to the initial post-service year.  

Thus, there is no inservice treatment or diagnosis of 
squamous cell carcinoma or epidermoid carcinoma of the base 
of the tongue.  The service treatment records are devoid of 
any symptoms of carcinoma of the base of the tongue.  
Following service, carcinoma of the base of the tongue was 
not manifest nor diagnosed within one year of separation from 
service.  As noted, the veteran is not competent to provide a 
diagnosis in this case or provide a medical opinion regarding 
the etiology of claimed disability.  There is no competent 
medical evidence of any link between his the post-service 
diagnosis of squamous cell carcinoma or epidermoid carcinoma 
of the base of the tongue which metastasized to a lymph node 
and service.  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The competent evidence 
does not establish that squamous cell carcinoma or epidermoid 
carcinoma of the base of the tongue began in service or 
within one year of separation.  Although the veteran claims 
that the cancer is etiologically related to service, the 
record does not reflect that this was the case.  Despite the 
veteran's contentions to the contrary, they are unsupported.  
See generally Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(normal medical findings at the time of separation from 
service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.).

Accordingly, service connection is not warranted.


Scar Tissue Around Neck Artery and Residuals of a Stroke

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  As the veteran's claim for service 
connection for carcinoma of the base of the tongue is herein 
denied, the second element is not satisfied.  Secondary 
service connection may not be granted on any basis as service 
connection for squamous cell carcinoma or epidermoid 
carcinoma of the base of the tongue is not in effect.  


A Respiratory Disorder, to include COPD

The service treatment records do not reflect any respiratory 
abnormalities.  On the separation examination, the lungs and 
chest were normal.  Post-service, nearly two decades later, 
VA treatment records reflect that the veteran has COPD.  In 
addition, as noted, some imaging studies indicate that there 
was some suspicion of malignancy of lung tissue; however, the 
medical evidence shows no diagnosis of lung cancer in any 
form, and reflects that the most-likely cause of the 
suspicious findings was infection or radiation-induced 
atelectasis from the veteran's treatment for his nonservice-
connected squamous cell carcinoma or epidermoid carcinoma of 
the base of the tongue.   

In sum, the service treatment records are negative for a 
respiratory disorder.  The silence and the normal findings 
constitute evidence.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey negative v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

As noted, the veteran is not competent to provide a diagnosis 
in this case or provide a medical opinion regarding the 
etiology of claimed disability.  There is no competent 
medical evidence of any link between his the post-service 
diagnosis of COPD and service.  

Although the veteran contends that a respiratory disorder to 
include COPD is etiologically related to service, the record 
does not support this assertion with competent evidence.  

Accordingly, service connection is not warranted.




A Heart Disorder, to include Pacemaker Implantation

The service treatment records show no manifestations, 
treatment, or diagnosis of any kind of cardiovascular 
disorder.  On the veteran's separation examination, his heart 
and vascular system were normal.  His blood pressure reading 
was 130/82.  Nearly two decades later, post-service medical 
evidence shows that the veteran was diagnosed with 
hypertension and has undergone a pacemaker implantation.  
There is no competent medical evidence attributing the 
veteran's cardiovascular disabilities to service or dating 
the onset to the initial post-service year.  

Thus, there is no inservice treatment or diagnosis of a 
cardiovascular disorder.  The service treatment records are 
devoid of any symptoms of a cardiovascular disorder.  
Following service, a cardiovascular disorder was not manifest 
nor diagnosed within one year of separation from service.  As 
noted, the veteran is not competent to provide a diagnosis in 
this case or provide a medical opinion regarding the etiology 
of claimed disability.  There is no competent medical 
evidence of any link between his the post-service 
cardiovascular disabilities including hypertension and 
pacemaker implantation and service.  

The competent evidence does not establish that a 
cardiovascular disorder began in service or within one year 
of separation.  Although the veteran claims that a 
cardiovascular disorder is etiologically related to service, 
the record does not support the allegation.  

Accordingly, service connection is not warranted.


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The preponderance is against the veteran's 
claims, and they must be denied.


ORDER

Service connection for squamous cell or epidermoid carcinoma 
of the base of the tongue is denied.

Service connection for scar tissue around neck artery and 
residuals of a stroke, claimed as secondary to treatment for 
epidermoid carcinoma of the base of the tongue, is denied.

Service connection for a respiratory disorder, to include 
COPD, is denied.

Service connection a heart disorder, to include pacemaker 
implantation, is denied.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


